[ex1082017rsuawardagtnonu001.jpg]
RSU NON-US –1/2017 6302311.4 EXHIBIT 10.8 _____ ___, 20__ Federal Signal
Corporation 2015 Executive Incentive Compensation Plan Restricted Stock Unit
Award Agreement You have been selected to receive this grant of Restricted Stock
Units (“Award”) pursuant to the Federal Signal Corporation 2015 Executive
Incentive Compensation Plan (the “Plan”), as specified below: Participant: Date
of Grant: Number of Shares of Restricted Stock Units Granted: Vesting Date:
Restricted stock units shall vest at the time and in the amount set forth below:
____ on _____ ___, 20__ [3-year cliff vesting] This Award is subject to the
terms and conditions prescribed in the Plan and in the Federal Signal
Corporation Restricted Stock Unit Award Agreement No. 2017 attached hereto and
incorporated herein. Together, this Award and the attached award agreement shall
be referred to throughout each as the “Award Agreement.” IN WITNESS WHEREOF, the
parties have caused this Award Agreement to be executed as of the Date of Grant.
PARTICIPANT FEDERAL SIGNAL CORPORATION By: Print Name Chief Executive Officer
Signature Address: Participant agrees to execute this Award Agreement and return
one copy to Mike Basili at Federal Signal Corporation, 1415 W. 22nd Street,
Suite 1100, Oak Brook, IL 60523 within 45 days of the above date or forfeit the
restricted stock units award. Note: If there are any discrepancies in the name
or address shown above, please make the appropriate corrections on this form.



--------------------------------------------------------------------------------



 
[ex1082017rsuawardagtnonu002.jpg]
This document constitutes part of the prospectus covering securities that have
been registered under the Securities Act of 1933, as amended. FEDERAL SIGNAL
CORPORATION RESTRICTED STOCK UNIT AWARD AGREEMENT NO. 2017 This Award Agreement,
which includes the attached cover page, effective as of the Date of Grant,
represents the grant of Restricted Stock Units by the Company, to the
Participant named in this Award Agreement, pursuant to the provisions of the
Plan. The Company established the Plan pursuant to which, among other things,
options, stock appreciation rights, restricted stock and stock units, stock
bonus awards, dividend equivalents and/or performance compensation awards may be
granted to eligible persons. The Plan and this Award Agreement provide a
complete description of the terms and conditions governing the Restricted Stock
Units. If there is any inconsistency between the terms of this Award Agreement
and the terms of the Plan, the Plan’s terms shall completely supersede and
replace the conflicting terms of this Award Agreement. All capitalized terms
shall have the meanings ascribed to them in the Plan, unless specifically set
forth otherwise herein. The Board of Directors and the Committee have determined
that the interests of the Company will be advanced by encouraging and enabling
certain of its employees to own shares of the Stock, and that Participant is one
of those employees. NOW, THEREFORE, in consideration of services rendered and
the mutual covenants herein contained, the parties agree as follows: Section 1.
Certain Definitions As used in this Award Agreement, the following terms shall
have the following meanings: A. “Affiliate” means with respect to any Person,
any other Person (other than an individual) that controls, is controlled by, or
is under common control with such Person. The term “control,” as used in this
Award Agreement, means the power to direct or cause the direction of the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise. “Controlled” and
“controlling” have meanings correlative to the foregoing. B. “Award” means the
award provided for in Section 2. C. “Board of Directors” means the board of
directors of the Company. D. “Code” means the Internal Revenue Code of 1986, as
amended. E. “Committee” means the Compensation and Benefits Committee of the
Board of Directors or a subcommittee or other committee appointed to administer
the Plan in accordance with the Plan. F. “Company” means Federal Signal
Corporation, a Delaware corporation. G. “Date of Grant” means the date set forth
on this Award Agreement. H. “Disability” shall have the meaning ascribed to that
term in the Company’s long-term disability plan applicable to Participant, or if
no such plan exists, at the discretion of the Committee and as determined by the
Committee. I. “Participant” means the individual shown as the recipient of the
Restricted Stock Units, as set forth on this Award Agreement. J. “Person” means
a “person” as such term is used for purposes of 13(d) or 14(d), or any successor
section thereto, of the Securities Exchange Act of 1934, as amended, and any
successor thereto.



--------------------------------------------------------------------------------



 
[ex1082017rsuawardagtnonu003.jpg]
K. “Restricted Stock Unit” means the obligation of the Company to transfer one
share of Stock to Participant at the time provided in Section 6 of this Award
Agreement, provided such Restricted Stock Unit is vested at such time. L.
“Stock” means the common stock of the Company. M. “Vesting Date” means the date
upon which the Restricted Stock Unit becomes vested as set forth in either
Section 4 or 5 of this Award Agreement. N. “Fair Market Value” shall have the
meaning set forth in the Plan. Section 2. Award Subject to the terms of this
Award Agreement, the Company hereby grants to Participant the number of
Restricted Stock Units set forth on this Award Agreement, effective as of the
Date of Grant set forth on such instrument. This grant of Restricted Stock Units
shall not confer any right to Participant (or any other participant) to be
granted Restricted Stock Units or other awards in the future under the Plan.
Section 3. Bookkeeping Account The Company shall record the number of Restricted
Stock Units granted hereunder to a bookkeeping account for Participant (the
“Restricted Stock Unit Account”). Participant’s Restricted Stock Unit Account
shall be reduced by the number of Restricted Stock Units, if any, forfeited in
accordance with Section 4 and by the number of shares of Stock transferred to
Participant in accordance with Section 6 with respect to such Restricted Stock
Units. Section 4. Vesting Subject to the accelerated vesting provisions provided
below, the Restricted Stock Units shall vest on the third anniversary of the
Date of Grant, if Participant remains employed by the Company or its Affiliates
through such date. If, while employed by the Company or its Affiliates,
Participant dies or his or her employment terminates by reason of Disability
before the third anniversary of the Date of Grant, all of the Restricted Stock
Units granted pursuant to Section 2 shall become fully vested on the date of
such death or Disability, as applicable. If, while Participant is employed by
the Company or its Affiliate, a Change-in-Control occurs, all of the Restricted
Stock Units granted pursuant to Section 2 shall become fully vested on the date
of such Change-in- Control. Except as provided in Section 5 below, if
Participant’s employment with the Company and its Affiliates is terminated for
any other reason before the third anniversary of the Date of Grant, all
Restricted Stock Units that are not vested at the time of such termination of
employment (after first taking into account the accelerated vesting provisions
of this Section 4 and Section 5 below) shall be forfeited. Section 5.
Acceleration of Vesting of Shares in the Event of Divestiture of Business
Segment If the “Business Segment” (as that term is defined in this Section) in
which Participant is primarily employed as of the “Divestiture Date” (as that
term is defined in this Section) is the subject of a “Divestiture of a Business
Segment” (as that term is defined in this Section), and such divestiture results
in the termination of Participant’s employment with the Company and its
Affiliates for any reason, the Restricted Stock Units shall become fully vested
on the Divestiture Date. For purposes of this Award Agreement, the term
“Business Segment” shall mean a business line which the Company treats as a
separate operating segment under the segment reporting rules under U.S.
generally accepted accounting principles, which currently includes the
following: Safety and Security Systems Group and Environmental Solutions Group.
Likewise, the term “Divestiture Date” shall mean the date that a transaction
constituting a Divestiture of a Business Segment is finally consummated. For
purposes of this Award Agreement, the term “Divestiture of a Business Segment”
means the following:



--------------------------------------------------------------------------------



 
[ex1082017rsuawardagtnonu004.jpg]
A. When used with a reference to the sale of stock or other securities of a
Business Segment that is or becomes a separate corporation, limited liability
company, partnership or other separate business entity, the sale, exchange,
transfer, distribution or other disposition of the ownership, either
beneficially or of record or both, by the Company or one of its Affiliates to
“Nonaffiliated Persons” (as that term is defined in this Section) of 100% of
either (i) the then-outstanding common stock (or the equivalent equity
interests) of the Business Segment or (ii) the combined voting power of the
then-outstanding voting securities of the Business Segment entitled to vote
generally in the election of the board of directors or the equivalent governing
body of the Business Segment; B. When used with reference to the merger or
consolidation of a Business Segment that is or becomes a separate corporation,
limited liability company, partnership or other separate business entity, any
such transaction that results in Nonaffiliated Persons owning, either
beneficially or of record or both, 100% of either (i) the then- outstanding
common stock (or the equivalent equity interests) of the Business Segment or
(ii) the combined voting power of the then-outstanding voting securities of the
Business Segment entitled to vote generally in the election of the board of
directors or the equivalent governing body of the Business Segment; or C. When
used with reference to the sale of the assets of the Business Segment, the sale,
exchange, transfer, liquidation, distribution or other disposition of all or
substantially all of the assets of the Business Segment necessary or required to
operate the Business Segment in the manner that the Business Segment had been
operated prior to the Divestiture Date. For purposes of this Award Agreement,
the term “Nonaffiliated Persons” shall mean any persons or business entities
which do not control, or which are not controlled by or under common control
with, the Company. Section 6. Distribution of Shares Subject to the provisions
below, shares of Stock equal to the number of Restricted Stock Units credited to
the Restricted Stock Unit Account of Participant shall become distributable on
the Vesting Date. Actual distribution of shares of Stock with respect to vested
Restricted Stock Units will occur as soon as administratively feasible, but in
no event more than 60 days after such shares become distributable as described
in this Section 6. Section 7. Stockholder Rights Participant shall not have any
of the rights of a stockholder of the Company with respect to Restricted Stock
Units. No dividend equivalent rights are provided under this Award Agreement.
Section 8. Beneficiary Designation Participant may designate a beneficiary or
beneficiaries (contingently, consecutively, or successively) to receive any
benefits that may be payable under this Award Agreement in the event of
Participant’s death and, from time to time, may change his or her designated
beneficiary (a “Beneficiary”). A Beneficiary may be a trust. A Beneficiary
designation shall be made in writing in a form prescribed by the Company and
delivered to the Company while Participant is alive. In lieu of payment to
Participant, a Beneficiary shall be paid shares of Stock under Section 6.
Section 9. Restrictions on Transfer Restricted Stock Units awarded hereunder
shall not be transferable by Participant. Except as may be required by the
federal income tax withholding provisions of the Code or by the tax laws of any
state or foreign sovereign, the interests of Participant and his or her
Beneficiary(ies) under this Award Agreement are not subject to the claims of
their respective creditors and may not be voluntarily or involuntarily sold,
assigned, transferred, alienated, pledged, attached, encumbered or charged. Any
attempt by Participant or a Beneficiary to sell, assign, transfer, alienate,
pledge, attach, encumber, charge or otherwise dispose of any right to benefits
payable hereunder shall be void. Section 10. Adjustment in Certain Events If
there is any change in the Stock by reason of stock dividends or other
distribution (whether in the form of securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, split-off, combination, repurchase or exchange of Stock
or other securities of the Company, or other similar corporate transaction or
event, or changes in applicable rules, rulings, regulations or other
requirements of any governmental body or securities exchange, the Committee may,
in its sole discretion, make such adjustments to the



--------------------------------------------------------------------------------



 
[ex1082017rsuawardagtnonu005.jpg]
number of Restricted Stock Units credited to Participant’s Restricted Stock Unit
Account that it deems necessary or appropriate and as it may deem equitable in
Participant’s rights. Section 11. Tax Withholding The Company shall not be
obligated to transfer any shares of Stock until Participant pays to the Company
or any of its Affiliates in cash, or any other form of property, including
Stock, acceptable to the Company, the amount required to be withheld from the
wages or other amounts owing to Participant with respect to such shares.
Participant may elect, subject to procedural rules adopted by the Committee, to
satisfy the applicable withholding requirement, in whole or in part, by having
the Company reduce the number of shares of Stock otherwise transferable under
this Award Agreement having an aggregate Fair Market Value on the date the tax
is to be determined, equal to such applicable withholding requirement. Section
12. Section 409A This Award Agreement shall be construed consistent with the
intention that it be exempt from Section 409A of the Code (together with any
Department of Treasury regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan or this Award Agreement, if at
any time the Committee determines that this Award (or any portion thereof) may
be subject to Section 409A, the Committee shall have the right in its sole
discretion (without any obligation to do so or to indemnify Participant or any
other person for failure to do so) to adopt such amendments to the Plan or this
Award Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Committee determines are necessary or appropriate either for this Award to
be exempt from the application of Section 409A or to comply with the
requirements of Section 409A. Section 13. Source of Payment Shares of Stock
transferable to Participant, or Participant’s Beneficiary, under this Award
Agreement may be either Treasury shares, authorized but unissued shares, or any
combination of such stock. The Company shall have no duties to segregate or set
aside any assets to secure Participant’s right to receive shares of Stock under
this Award Agreement. Participant shall not have any rights with respect to
transfer of shares of Stock under this Award Agreement other than the unsecured
right to receive shares of Stock from the Company. Section 14. Continuation of
Employment This Award Agreement shall not confer upon Participant any right to
continuation of employment by the Company or its Affiliates, nor shall this
Award Agreement interfere in any way with the Company’s or its Affiliates’ right
to terminate Participant’s employment at any time. Section 15. English Language
Participant acknowledges and agrees that it is Participant’s express intent that
this Award Agreement, the Plan and all other documents, rules, procedures,
forms, notices and legal proceedings entered into, given or instituted pursuant
to the Award, be drawn up in English. If Participant has received this Award
Agreement, the Plan or any other rules, procedures, forms or documents related
to the Award translated into a language other than English, and if the meaning
of the translated version is different than the English version, the English
version will control. Section 15. Entire Award; Amendment This Award Agreement
and the Plan constitute the entire agreement between the parties with respect to
the terms and supersede all prior written or oral negotiations, commitments,
representations and agreements with respect thereto. The terms and conditions
set forth in this Award Agreement may only be modified or amended in writing,
signed by both parties. Section 16. Severability In the event any one or more of
the provisions of this Award Agreement shall be held invalid, illegal or
unenforceable in any respect in any jurisdiction, such provision or provisions
shall be automatically deemed amended, but only to the extent necessary to
render such provision or provisions valid, legal and enforceable in such
jurisdiction, and the validity, legality and enforceability of the remaining
provisions of this Award Agreement shall not in any way be affected or impaired
thereby.



--------------------------------------------------------------------------------



 
[ex1082017rsuawardagtnonu006.jpg]
Section 17. Miscellaneous A. This Award Agreement and the rights of Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. The Committee shall have
the right to impose such restrictions on any Stock acquired pursuant to this
Award Agreement, as it may deem advisable, including, without limitation,
restrictions under applicable federal securities laws, under applicable federal
and state tax law, under the requirements of any stock exchange or market upon
which such Stock is then listed and/or traded, and under any blue sky or state
securities laws applicable to such Stock. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Award
Agreement, all of which shall be binding upon Participant. B. The Committee may
terminate, amend, or modify the Plan; provided, however, that no such
termination, amendment, or modification of the Plan may materially and adversely
affect Participant’s rights under this Award Agreement, without the written
consent of Participant. C. Participant agrees to take all steps necessary to
comply with all applicable provisions of federal and state securities and tax
laws in exercising his or her rights under this Award Agreement. D. This Award
Agreement shall be subject to all applicable laws, rules, and regulations, and
to such approvals by any governmental agencies or national securities exchanges
as may be required. E. This Award (including any proceeds, gains or other
economic benefit actually or constructively received by Participant upon any
receipt or exercise of any Award or upon the receipt or resale of any Stock
underlying the Award) shall be subject to the provisions of any clawback policy
currently or subsequently implemented by the Company to the extent set forth in
such policy. F. All obligations of the Company under the Plan and this Award
Agreement, with respect to these Restricted Stock Units, shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company. G. To the extent
not preempted by federal law, this Award Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without giving
effect to principles of conflict of law.



--------------------------------------------------------------------------------



 
[ex1082017rsuawardagtnonu007.jpg]
FEDERAL SIGNAL CORPORATION RESTRICTED STOCK UNIT BENEFICIARY DESIGNATION
Participant: Social Security No.: Address: Date of Birth: Participant hereby
designates the following individual(s) or entity(ies) as his or her
beneficiary(ies) pursuant to the Federal Signal Corporation 2015 Executive
Incentive Compensation Plan (Insert Name, Social Security Number, Relationship,
Date of Birth and Address of Individuals and/or fully identify any trust
beneficiary by the Name of the Trust, Date of Execution of the Trust, the
Trustee’s Name, the address of the trust, and the employer identification number
of the trust): Primary Beneficiary(ies) Contingent Beneficiary(ies) Participant
hereby reserves the right to change this Beneficiary Designation, and any such
change shall be effective when the Participant has executed a new or amended
Beneficiary Designation form, and the receipt of such form has been acknowledged
by the Company, all in such manner as specified by the Company from time to
time, or on a future date specified by any such new or amended Beneficiary
Designation form. IN WITNESS WHEREAS, the parties have executed this Beneficiary
Designation on the date designated below. Date: _________________, ____
Signature of Participant Received: FEDERAL SIGNAL CORPORATION Date:
_________________, ____ By:



--------------------------------------------------------------------------------



 